Civilian pay; dismissal; Civil Service Commission decision; substantial evidence — Plaintiff seeks back pay from the date of his removal on January 28, 1966 for inefficiency. On December 13,1972 the court issued the following order:
This case comes before the court on plaintiff’s pro se petition, defendant’s motion, filed March 13, 1972, for summary judgment and plaintiff’s motion, filed October 4, 1972, for oral argument, having been considered, together with the oppositions thereto, without oral argument. Plaintiff, a tenured U.S. Government employee, was discharged for inefficiency and has exhausted his administrative remedies, We consider that the sole issue before us now is that of .substantial evidence. Certain points relating to due process, and procedural error, are.made in the petition, in plaintiff’s brief, or in the administrative record; some must be disregarded as made for the first time here, and others, made during the administrative proceedings, are not stated here adequately, or at all, to constitute grounds oh which the court might decide. We do not determine ourselves whether plaintiff was inefficient, but only whether the conclusion of the Civil Service Commission, that he was, has the support of substantial evidence in the record. A careful review of that record convinces us that it does. Plaintiff has moved for oral argument and defendant opposes this. Wé deny this motion because we do not think oral argument would be helpful.
it is therefore ordered that plaintiff’s motion fob oral *742argument is denied, that defendant’s motion for summary judgment is granted and that plaintiff’s petition is dismissed.
BY THE COURT
(Sgd) WilsoN CoweN Chief Judge